POWER OF ATTORNEY I hereby constitute and appoint Robert R. Nielsen and William J. Leatherberry, and each of them separately, as my true and lawful attorneys-in-fact and agents, with full power of substitution, for me and in my name, in any and all capacities, to sign on my behalf the Annual Report on Form 10-K of Century Aluminum Company for the fiscal year ended December 31, 2007, and any amendment or supplement thereto; and to file such Annual Report on Form 10-K, and any such amendment or supplement, with the Securities and Exchange Commission and any other appropriate agency pursuant to applicable laws and regulations. IN WITNESS WHEREOF, I have hereunto set my hand this 28th day of February /s/ Jarl Berntzen Name:Jarl Berntzen Director Century Aluminum Company - 1 - POWER OF ATTORNEY I hereby constitute and appoint Robert R. Nielsen and William J. Leatherberry, and each of them separately, as my true and lawful attorneys-in-fact and agents, with full power of substitution, for me and in my name, in any and all capacities, to sign on my behalf the Annual Report on Form 10-K of Century Aluminum Company for the fiscal year ended December 31, 2007, and any amendment or supplement thereto; and to file such Annual Report on Form 10-K, and any such amendment or supplement, with the Securities and Exchange Commission and any other appropriate agency pursuant to applicable laws and regulations. IN WITNESS WHEREOF, I have hereunto set my hand this 26th day of February 2008. /s/ Robert E. Fishman, Ph.D. Name:Robert E. Fishman, Ph.D. Director Century Aluminum Company - 2 - POWER OF ATTORNEY I hereby constitute and appoint Robert R. Nielsen and William J. Leatherberry, and each of them separately, as my true and lawful attorneys-in-fact and agents, with full power of substitution, for me and in my name, in any and all capacities, to sign on my behalf the Annual Report on Form 10-K of Century Aluminum Company for the fiscal year ended December 31, 2007, and any amendment or supplement thereto; and to file such Annual Report on Form 10-K, and any such amendment or supplement, with the Securities and Exchange Commission and any other appropriate agency pursuant to applicable laws and regulations. IN WITNESS WHEREOF, I have hereunto set my hand this 27th day of February /s/ John C. Fontaine Name:John C. Fontaine Director Century Aluminum Company - 3 - POWER OF ATTORNEY I hereby constitute and appoint Robert R. Nielsen and William J. Leatherberry, and each of them separately, as my true and lawful attorneys-in-fact and agents, with full power of substitution, for me and in my name, in any and all capacities, to sign on my behalf the Annual Report on Form 10-K of Century Aluminum Company for the fiscal year ended December 31, 2007, and any amendment or supplement thereto; and to file such Annual Report on Form 10-K, and any such amendment or supplement, with the Securities and Exchange Commission and any other appropriate agency pursuant to applicable laws and regulations. IN WITNESS WHEREOF, I have hereunto set my hand this 25th day of February /s/ Peter C. Jones Name:Peter C. Jones Director Century Aluminum Company - 4 - POWER OF ATTORNEY I hereby constitute and appoint Robert R. Nielsen and William J. Leatherberry, and each of them separately, as my true and lawful attorneys-in-fact and agents, with full power of substitution, for me and in my name, in any and all capacities, to sign on my behalf the Annual Report on Form 10-K of Century Aluminum Company for the fiscal year ended December 31, 2007, and any amendment or supplement thereto; and to file such Annual Report on Form 10-K, and any such amendment or supplement, with the Securities and Exchange Commission and any other appropriate agency pursuant to applicable laws and regulations. IN WITNESS WHEREOF, I have hereunto set my hand this 27th day of February /s/ John P. O’Brien Name:John P. O’Brien Director Century Aluminum Company - 5 - POWER OF ATTORNEY I hereby constitute and appoint Robert R. Nielsen and William J. Leatherberry, and each of them separately, as my true and lawful attorneys-in-fact and agents, with full power of substitution, for me and in my name, in any and all capacities, to sign on my behalf the Annual Report on Form 10-K of Century Aluminum Company for the fiscal year ended December 31, 2007, and any amendment or supplement thereto; and to file such Annual Report on Form 10-K, and any such amendment or supplement, with the Securities and Exchange Commission and any other appropriate agency pursuant to applicable laws and regulations. IN WITNESS WHEREOF, I have hereunto set my hand this 26th day of February /s/ Willy R. Strothotte Name:Willy R. Strothotte Director Century Aluminum Company - 6 - POWER OF ATTORNEY I hereby constitute and appoint Robert R. Nielsen and William J. Leatherberry, and each of them separately, as my true and lawful attorneys-in-fact and agents, with full power of substitution, for me and in my name, in any and all capacities, to sign on my behalf the Annual Report on Form 10-K of Century Aluminum Company for the fiscal year ended December 31, 2007, and any amendment or supplement thereto; and to file such Annual Report on Form 10-K, and any such amendment or supplement, with the Securities and Exchange Commission and any other appropriate agency pursuant to applicable laws and regulations. IN WITNESS WHEREOF, I have hereunto set my hand this 25th day of February /s/ Jack E. Thompson Name:Jack E. Thompson Director Century Aluminum Company - 7
